Title: To George Washington from Jeremiah Wadsworth, 16 November 1778
From: Wadsworth, Jeremiah
To: Washington, George


  
    Sir
    Frederiksburg [N.Y.] Novr 16. 1778
  
The solution, I am able to give to your several enquiries, will not I fear be fully satisfactory to your Excellency.
I cannot promise to have more than two thousand bbls of salted meat, at Albany by the first day of ensuing February. And the diffi culty of manufacturing flour in the midst of winter will not allow of more than two thousand bbls of flour being in readiness at that place, by that time. By the first day of may next may be collected at that place five thousand bbls of flour and four thousand bbls of salted meat. Supplies of beef cattle may, at any time, be constantly furnished at Albany, for the subsistance of fifteen thousand men, provided those men are part of the army that are now fed.
There may be deposited in the neighborhood of Newbury on Connecticut river, by the fifteenth day of Jany next, one thousand bbls of salt beef & five hundred bbls of flour. In the course of the winter the quantity of flour may be increased so as to make a thousand bbls in the whole. Which quantities of meat & flour are the whole that can be got togather in that neighborhood by the first of may next.
An army of five thousand men, at the head of Connecticut river may be fed with beef after the first of may, including in the supplies, the meat abovementioned that is to be deposited there by that time.
In three or four days, I expect a conference with my Deputies when I shall be able to give much clearer & I hope more favorable accounts of my department. Your Excellencies most Obedient Humble Servant

  Jereh Wadsworth Com. Gen. Purs.

